759 N.W.2d 28 (2009)
Stephen J. SAFRANEK, Edward C. Lyons, and Philip A. Pucillo, Plaintiffs-Appellees,
v.
Thomas Stephen MONAGHAN, Defendant-Appellant, and
Bernard Dobranski, Ave Maria School of Law, Friends of Ave Maria School of Law a/k/a Ave Maria School of Law Foundation, and Ave Marie Foundation, Defendants.
Docket No. 137997. COA No. 289237.
Supreme Court of Michigan.
January 14, 2009.

Order
On order of the Court, the motion for immediate consideration of the motion for stay and the motion for stay are GRANTED, and enforcement of the order entered by the Washtenaw Circuit Court on November 14, 2008 is stayed until further order of this Court. The application for leave to appeal the December 29, 2008 order of the Court of Appeals remains pending.